DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 7, filed 9/20/2022, with respect to the rejection(s) of claim(s) 1-3 under Landerer, Takahashi, and Okada have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Landerer, Takahashi and the new prior art of Tyler et al. (US 2016/0301117 A1, hereafter Tyler).  Tyler is relied upon for teaching a resin frame that would not be in contact with a thermally conductive adhesive/paste as required by the claim amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landerer et al. (US 2016/0322679 A1, hereafter Landerer) in view of Takahashi et al. (JP 2017076526 A, hereafter Takahashi) further in view of Tyler et al. (US 2016/0301117 A1, hereafter Tyler).
With regard to claims 1-3, Landerer teaches a manufacturing method of a battery pack which includes a cell stack (storage module 12) that is a stack of a plurality of individual cells [0003, 0045] and a cooler (cooling element 14) that includes a refrigerant flow passage (ducts) [0046], and in which a cooled portion (lower portion) that is at least a part of the cell stack extending along a stacking direction of the single cells is attached to the cooler, with a viscous body layer (heat conducting adhesive 28) interposed between the cooled portion and the cooler (as seen in fig. 4) [0066-0068, fig. 4], the manufacturing method comprising: 
forming the viscous body layer (heat conducting adhesive 28) with an opposed surface of the viscous body layer (upper side facing storage module 12) faces the cooled portion and before hardening of the viscous body layer (heat conducting adhesive is fluid during pressing) is completed, attaching the cell stack to the cooler while pressing the opposed surface with the cooled portion [0017-0021, 0066-0068, fig. 4].
Landerer does not explicitly teach the stacking direction relative to the viscous body layer or the claimed resin frame.  However, in the same field of endeavor, Tyler teaches stacking cells side by side in the vertical direction [0043, fig. 4], which would be perpendicular to the viscous body layer of Landerer, and teaches the use of a resin (polystyrene) frame (housing 42) that covers cells in a stacking direction, does not cover the cooled portion of cells (lower parts of cells adjacent adhesive 78 and heat sink 80) and is not in contact with the adhesive layer (which would be analogous to the viscous body layer of Landerer) [0033-0034, 0043-0044, fig. 4].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the stacking direction and resin (polystyrene) frame of Tyler with the method of modified Landerer for the benefit of securing cells while allowing for heat exchange [Tyler 0043].
Landerer does not explicitly teach the claim limitations of claims 1-3 regarding the vertex and central arc angle of the viscous body layer or the ratio of the third width (top of heat conductive adhesive layer) to the first width (bottom of heat conductive adhesive layer).  However these limitations are based on the shape of the viscous body layer and would be an obvious variant to one of ordinary skill in the art since they would perform the same function as the viscous body layer of Landerer (Landerer teaches applying adhesive in stripe patterns to avoid air locks [0021]) and would only require a change in shape.  See MPEP 2144.04 IV.  Furthermore it is well known in the art that lines or stripes of viscous materials such as adhesives may have a shape with a flat bottom corresponding to the surface they are applied to a rounded top with arc shaped corners.  This shape is shown in prior art such as Takahashi in heat conducting member 62 [0044, fig. 5].  It would have been obvious to one of ordinary skill in the art to use the semi-circular shape of Takahashi with the viscous body layer (heat conducting adhesive) stripes of Landerer since they are known to be effective shapes prior to compressing for allowing improved heat dissipation properties [Takahashi 0044].  The shape taught by Takahashi would have a wide first width (at the lower portion) and a narrow third width (at the upper portion) which while not explicitly taught to be to scale, appears to have a thickness ratio of approximately 92% of the third width to the first width (23 characters long on upper portion and 25 characters long on lower portion as seen in annotated fig. 5 below) which would fall within and obviate the claimed range [fig. 5].  Landerer and Takahashi would not explicitly teach that a second width of a refrigerant flow passage was between the first and third widths.  However this would be an obvious variant to one of ordinary skill in the art since it would only require changing the size of the adhesive stripes or the refrigerant flow passages of Landerer.  See MPEP 2144.04.  Furthermore, Landerer teaches the strips are compressed during pressing in order to cover the entire contact surface with a desired thickness [0019, 0021, 0058]. One of ordinary skill in the art would appreciate that the final shape and therefore respective widths depends on variables including, adhesive viscosity, pressure applied, amount of adhesive, initial shape and temperature. Landerer explains that the pressing force effects the adhesive distribution ([0014]) and that the amount applied effects the attainment of uniform and high transmission of heat ([0015], [0018]). Landerer explains that during pressing the thickness of the adhesive (heat conducting layer) is reduced but is preferably limited ([0019]).  Controlling the pressing of modified Landerer to optimize the performance of the adhesive thereby resulting in a flattened (but not flat) shape similar to that seen in instant’s Figure 12 would have been obvious to one of ordinary skill in the art in order to balance strong adhesion in limiting adhesive layer thickness reduction with uniform distribution.  


    PNG
    media_image1.png
    168
    299
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724  

/STEWART A FRASER/Primary Examiner, Art Unit 1724